Determination unanimously modified on the law and as modified confirmed without costs, in accordance with the following memorandum: While the record supports the determination of the Commissioner of the State Division of Human Rights, it does not support any award for mental anguish. Complainant testified in a conclusory fashion that he "felt discriminated against”, "felt very distressed” and "went through a very emotional period, so did my family.” However, there is no indication of the length of time these consequences were suffered or the frequency thereof and there is insufficient evidence to indicate that any medical attention was required. Accordingly, the award of $10,000 damages for mental anguish is vacated. (Proceeding pursuant to Executive Law § 298 transferred by order of Supreme Court, Erie County, Rath, J.) Present—Callahan, J. P., Doerr, Denman, Pine and Davis, JJ.